IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 97-40217
                        Conference Calendar



EDDIE TYLER,

                                         Plaintiff-Appellant,

versus

M. DODSON, Captain; M.W. HALL, Warden;
M. WEAR; JOHN GIBERT; G.J. JOHNSON,


                                         Defendants-Appellees.

                        - - - - - - - - - -
           Appeal from the United States District Court
                for the Southern District of Texas
                       USDC No. C-96-CV-306
                        - - - - - - - - - -
                          October 23, 1997
Before POLITZ, Chief Judge, and WIENER and DENNIS, Circuit Judges.

PER CURIAM:*

     Texas prisoner Eddie Tyler, No. 535926, is BARRED from

proceeding in forma pauperis (IFP) under the Prison Litigation

Reform Act of 1995 (PLRA) because, on at least three prior

occasions while incarcerated, Tyler has brought an action or

appeal in a United States court that was dismissed as frivolous.

Tyler v. Scott, No. 96-40997 (5th Cir. Aug. 8, 1997)(affirmance

of district court’s dismissal of lawsuit as frivolous); Tyler v.

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 97-40217
                                -2-

Scott, No. 96-10619 (5th Cir. Aug. 22, 1996)(same); Tyler v.

Perez, No.96-40817 (5th Cir. Aug. 15, 1997) (voluntary dismissal

of appeal from district court’s dismissal of lawsuit as

frivolous); see 28 U.S.C. § 1915(g); Adepegba v. Hammons, 103

F.3d 383, 388 (5th Cir. 1996).   Accordingly, Tyler’s IFP status

is DECERTIFIED, and he may not proceed IFP in any civil action or

appeal filed while he is in prison unless he is under imminent

danger of serious physical injury.    28 U.S.C. § 1915(g).

     Tyler has 15 days from the date of this order to pay the

full appellate filing fee of $105 to the clerk of the district

court, should he wish to proceed with his appeal.    Failure to pay

the filing fee in full will result in dismissal of Tyler’s

appeal.   See 5th Cir. R. 42.3.1.2.

     IFP DECERTIFIED; APPEAL DISMISSED IF FULL FILING FEE NOT

PAID.